Citation Nr: 0817649	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  07-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the feet and hands. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran perfected an appeal for service connection for 
post-traumatic stress disorder (PTSD).  In a September 2007 
rating decision, during the pendency of this appeal, the RO 
granted service connection for PTSD.  As this represents a 
full grant of the benefit sought, the issue is no longer 
before the Board.  

To the extent that the March 2007 VA examination report could 
be construed as a claim of service-connected for carpal 
tunnel syndrome, that matter has not been adjudicated and the 
RO's attention is invited to this matter.   


FINDING OF FACT

The veteran does not have peripheral neuropathy of the feet 
and hands related to service or his service-connected 
diabetes mellitus. 


CONCLUSION OF LAW

Peripheral neuropathy of the feet and hands were not incurred 
in or aggravated by service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2006, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim. 
In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran claims that he has peripheral neuropathy related 
to his service-connected diabetes mellitus.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If an organic disease of the nervous system becomes manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In the present case, this presumption does 
not apply as the medical evidence does not show that the 
veteran has peripheral neuropathy, as discussed below.  

The veteran is service-connected for diabetes mellitus.  
However, a clear preponderance of the evidence in this case 
is against a finding that he has peripheral neuropathy of the 
feet and/or hands that is related to service or a service-
connected disability.  VA treatment records show that the 
veteran complained of right foot pain on the plantar surface 
at the metatarsal fat pad in January 2007 but on examination 
sensation was intact.  VA afforded the veteran examinations 
for his claim.  A February 2006 VA examination report noted 
examination of the veteran was inconsistent; his reflexes 
were too brisk for degree of vibration sense impairment and 
he had glove but not stocking temperature sense loss.  
Screening labs and nerve conduction velocity testing were 
ordered.  An addendum to that examination report noted that 
electrodiagnostic testing was normal in the upper and lower 
extremities.  Distal median latency was the same prolonged 
bilaterally, right greater than the left.  The examiner 
further added that there were subjective complaints and 
findings without objective evidence of polyneuropathy.  On 
examination in March 2007, testing of the veteran was 
inconsistent with polyneuropathy.  The veteran did have 
lacunar infarct with mild left sided sensory deficit.  There 
was no electrophysiological evidence of large fiber 
polyneuropathy which was inconsistent with the deep 
subjective sensory loss seen on examination.  The examiner 
was, thus, unable to confirm a diagnosis of diabetic 
polyneuropathy.  The veteran did have electrophysiological 
evidence of bilateral carpal tunnel syndrome.  

There is no evidence of peripheral neuropathy of the hands 
and/or feet that is related to service or a service-connected 
disability.  Congress has specifically limited entitlement to 
service- connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
evidence of peripheral neuropathy of the feet and/or hands, 
service connection is not warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has peripheral neuropathy of the hand and feet 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  





As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the feet and 
hands is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


